                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                         3:17-CV-503-RJC-DCK

FEDERAL TRADE COMMISSION,                     )
                                              )
       Plaintiff,                             )
                                              )              ORDER
       v.                                     )
                                              )
LOMBARDO, DANIELS & MOSS, LLC, et             )
al.,                                          )
                                              )
       Defendants.                            )


      THIS MATTER comes before the Court on Kenneth D. Bell’s (“Receiver”)

Application for Fees and Expenses by the Receiver and His Advisors, (Doc. No. 53),

and the Federal Trade Commission’s (“FTC”) Non-Opposition to Receiver’s

Application for Fees and Expenses, (Doc. No. 54).     In the Motion, Receiver and

Receiver’s counsel McGuire Woods LLP (“MW”) seek allowance of compensation and

reimbursement of expenses incurred by the Receiver and MW during the period the

Receivership was in place.

      Specifically, Receiver contends that Receiver and MW attorneys and

paraprofessionals have expended a total of 126 hours working on this matter, which

represents $52,769.21 in legal fees and expenses. (See Doc. No. 53-1, Ex. A). The

Receiver and MW seek allowance of compensation for these services rendered in the

amount of $24,364.32, which is the full amount collected and frozen in this matter.

To the extent other Receivership Assets are located and collected in the future, the




                                         1
Receiver asks that the Court authorize payment of those funds to MW for the fees

and expenses incurred up to the total amount of $52,769.21.

      After reviewing the Fee Application and accompanying exhibit and noting that

no objections have been made by the FTC, the Court finds that the Receiver and MW

have established that they are entitled to the amount requested. For the reasons

outlined in the Receiver’s Application, the Court hereby GRANTS the Receiver’s

Application for Fees and Expenses. Specifically, the Court orders that the Receiver

and MW be awarded an allowance of $24,634.32 for legal services rendered during

the course of the Receivership and that the Receivership Estate be allowed to pay

such amount to reimburse McGuireWoods LLP for approved expenses. And to the

extent other Receivership Assets are located and collected in the future, the Court

authorizes payment of those funds to MW for the fees and expenses incurred up to

the total amount of $52,769.21. Upon payment of such sums, this case shall be

dismissed with prejudice.

      SO ORDERED.



                                      Signed: October 5, 2018




                                         2
